DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11, 16 and 23-39 are pending of which claims 1, 11 and 16 are in independent form.  Claim 30 is being interpreted under 35 U.S.C. 112(f).  Claims 1, 11, 16 and 23-39 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 23 November 2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.  On page 14 of the remarks Applicant’s representative appears to argue the newly amended independent claim limitations, specifically, the Kats reference merely discloses a mobile device being able to respond to a message while in a locked state and fails to disclose, the push notification server configured to monitor a lock state of the local mobile OS of the client computing device.

Examiner’s Response:
Kats at paragraph [0007] discloses a server for managing sender-controlled contact media.  Further, Kats at paragraph [0220] discloses in part, “Independent of which module(s) are Thus, the lock-screen capable application may include capabilities for adapting outgoing communication such that it is appropriate for various channels of communication.”  Examiner is of the position that the bolded section of Kats cited above disclosing adapting outgoing communications for various channels of communications reads on looking forward to the state or configuration of the communication channel and adjusting the outgoing communication to an appropriate format.  Further, Kats at paragraph [0224] discloses the following:
In embodiments, the lock-screen capable application is a SCCMC-based application and may be part of a platform that may intercept messages originated on a sender's computing device prior to the messages being delivered to recipient's computing device, including messages prepared in other messaging applications as described herein. In embodiments, the platform may process the intercepted messages, including processing the messages while they are being input by the sender on the sender's computing device independent of which messaging application the sender is using (or none at all), to offer services of the platform to the sender prior to facilitating delivery of the message to one or more recipients.  In embodiments, services offered may include inclusion of an image, GIF, video, audio, alternate text and the like. Services offered may be customized for the sender based on information known to the platform about the sender, such as the sender's level of activity with the computing device, sender's mood, sender's preferences, and the like. The services offered may be further customized through natural language processing of text portions of the intercepted message and may include suggestions for gifs, images, video, audio, text and the like to be included with or integrated into the message and the like…


Examiner is of the position that Kats, in the sections cited above discloses intercepting messages before the message is delivered to the recipient’s client device, therefore Examiner 

Finally, Kats at paragraph [0226] discloses the following:

In embodiments, a contact event handling platform is provided that intercepts messages originating on the sender computing device from messaging capabilities or applications operable on a sender's computing device, that processes intercepted messages with natural language processing and, based thereon, forwards the message with an appropriate media content structure, such as an SCCMC structure, based on the processing, and/or a result of the natural language processing. In embodiments, the contact event handling platform includes a lock-screen capable application that provides a unified messaging user interface for a recipient computing device, such as while the recipient computing mobile device is in lock-screen mode, while also delivering an adaptation of the intercepted message, such as based on the processing that is compatible with the other messaging applications to the targeted other messaging applications.


Applicant’s Argument:
On pages 14-15 of the remarks Applicant’s representative argues that the cited prior art references fail to disclose the newly amended independent claim limitations with respect to an application service configured to perform…only when a message comprises at least one flagged term and the local mobile OS is in a locked state… 

Examiner’s Response:
Kats at paragraph [0226] discloses the following:

In embodiments, a contact event handling platform is provided that intercepts messages originating on the sender computing device from messaging capabilities or applications operable on a sender's computing device, that processes intercepted messages with natural includes a lock-screen capable application that provides a unified messaging user interface for a recipient computing device, such as while the recipient computing mobile device is in lock-screen mode, while also delivering an adaptation of the intercepted message, such as based on the processing that is compatible with the other messaging applications to the targeted other messaging applications.

Kats, cited above discloses presenting an adaptation of the intercepted message when a mobile phone is in lock-screen mode.
Further, Kats at paragraphs [0197] – [0198] discloses running natural language processing on an intercepted message to identify words and terms and match those words and terms to terms in a database, and Kats at paragraph [0217] discloses the following:
…methods and systems 3800 for content modification of an incoming message via interception by a lock-screen capable application and processing thereof using the methods and systems described herein to append, adapt, and/or replace a content item associated with the intercepted message. In embodiments, a message that may be received by the recipient 3802 may be intercepted by a lock-screen capable application 3284 that may include or access functions such as natural language processing 3232 and the content association services 3228.

Additionally, Kats at paragraph [0224] discloses in part, “The services offered may be further customized through natural language processing of text portions of the intercepted message and may include suggestions for gifs, images, video, audio, text [i.e., placeholder term] and the like to be included with or integrated into the message and the like.  Examiner is of the position that the Kats reference at paragraph [0217] discloses a lock screen capable application and at paragraph [0224] discloses the services [i.e., lock screen capable application] may be further customized through natural language processing of text portions of the intercepted messages such as the replacement of content items in an intercepted message as disclosed in Kats at paragraph [0217] provided above or identifying the sensitive information as taught in Copeland at paragraphs [0068] or [0071] such that Kats as modified with Copeland reads on the claim limitation reciting… only when the at least one notification message comprises the at least one flagged term and the local mobile OS is in a locked state…

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 30 is being interpreted under 35 U.S.C. 112(f) with respect to the claim limitations reciting a notification provider module and a filter module.  Examiner is of the position that the specification at least at paragraphs [0047] and [0050] recite sufficient structure to implement the functionality recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 16 and 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kats et al. U.S. Pub. No. 2018/0048762 (hereinafter “Kats”) in view of Copeland U.S. Pub. No. 2012/0226519 (hereinafter “Copeland”) in further view of Redich et al. U.S. Pub. No. 2002/0091975 (hereinafter “Redich”).
Regarding independent claim 1, Kats discloses:
A computing system comprising: an application server, and a push notification server in communication with said application server (Kats at paragraph [0007] discloses in part, “Provided herein are methods and systems for providing a sender-controlled contact media content data structure that is adapted to be created using a mobile device of a sender and sent to at least one mobile device of at least one recipient; and a host computing system including at least one server for managing the sender-controlled contact media content data structure…”  Additionally, Kats at paragraph [0104] discloses in part, “At a third step 208, a dual push notification may be sent from the server to a second user. The dual push notification may be sent over a first network 220, a second network 222, or a first network 220 and a second network 222. First network 220 and second network 222 may be on separate infrastructures operated by different operators, such as an Amazon™ SMS infrastructure, a Google™ Cloud Messaging infrastructure, a Pushy™ MQTT infrastructure, an infrastructure of a mobile telecommunications operator, and the like.”)

a client computing device in communication with said application server and said push notification server, operating a local mobile operating system (OS), and comprising a display) (Kats at paragraph [0007] and [0104] cited above discloses a host computing system comprising a plurality of servers and a push notification sent from a server.  Additionally, Kats at paragraph [0209] discloses in part, “In embodiments, the platform server 3206 of unified messaging platform 3200 depicted in FIG. 32 may interface through a network connection or the like with at least the sender 3202 or the recipient 3204. The unified messaging platform 3200 server 3206 may further provide services, applications, and/or capabilities for unified messaging as described herein…In embodiments, the platform server 3206 may also provide natural language processing 3252 services for processing messages composed on a sender device 3202 that may be destined for or received on a recipient device 3204.”  Additionally, Kats at Figure 32 provided below discloses a platform server communicatively coupled to a recipient device running a plurality of applications.  Lastly, Kats at paragraph [0242] discloses various hardware and software embodiments including mobile phones and handheld computing devices which Examiner is interpreting as disclosing a recipient device being a mobile phone and further comprising a display and running an OS.)

    PNG
    media_image1.png
    524
    708
    media_image1.png
    Greyscale


said push notification server configured to monitor a lock state of the local mobile OS of said client computing device (Kats at paragraph [0220] discloses in part, “Independent of which module(s) are activated to facilitate the user responding to the intercepted message, the response may be sent back to the sender's point of origination, optionally through the same messaging client, the SCCMC app, and the like that the originating message was targeted for. Thus, the lock-screen capable application may include capabilities for adapting outgoing communication such that it is appropriate for various channels of communication.”  Further, Kats at paragraph [0224] discloses in part, “In embodiments, the lock-screen capable application is a SCCMC-based application and may be part of a platform that may intercept messages originated on a sender's computing device prior to the messages being delivered to recipient's computing device…”  Examiner is of the position that the above cited sections of Kats disclose that the messages being interpreted need not be intercepted at the receiving device and further that the lock screen capable application is able to adapt outgoing communications such that they are appropriate for various channels of communication which Examiner is interpreting as monitoring the state of a recipient device.)

said application server configured to perform at least the following: generate at least one notification message, compare the at least one notification message with a database of flagged terms to determine whether the at least one notification message comprises at least one flagged term (Kats at paragraph [0104] discloses a plurality of servers and Google cloud messaging infrastructure.  Further, Kats at paragraph [0224] discloses a platform performing natural language processing and text modification of a message.  Kats at paragraph [0197] discloses in part, “The processing of the input may be enabled by the use of a high-level processing facility including a natural language processing (NLP) facility that may include one or more algorithms or methodologies for determining the meaning of a body of text, such as the text received at the input interface of the messaging facility of the mobile device of User 2.”  Additionally, Kats at paragraph [0198] discloses in part, “By way of these examples, the NLP facility may be configured to extract the words, phrases, emojis, geo-location information and sensor-derived data from the text received at the messaging facility of the mobile device of User 2.  In embodiments, the extracted information from the text may then be matched to a database of content, such as a database stored in the memory unit 2414 of the computer system 2400 discussed earlier.”  Examiner is of the position that the cited portion of Kats above, discloses text being matched to a database of content, database of content reads on flagged term.)

While Kats at paragraph [0198] discloses running natural language processing on terms included in an intercepted message, and matching the extracted terms to terms in a database, Kats does not disclose:
said database of flagged terms comprising name values, address values, and date and time values.
However, Copeland at paragraph [0071] teaches analyzing a message to be shared for sensitive information and flagging said sensitive information.  Further, Copeland at paragraph [0022] teaches information that may be required in a document such as names, deadlines and location information and Copeland at paragraph [0068] further teaches identifying sensitive attributes of a document such as names and contract amounts that cannot be shared.
Both the Kats reference and the Copeland reference, in the sections cited by the Examiner, are in the field of endeavor of identifying terms in a message.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the method of content modification including running natural language processing on an intercepted message to identify terms matching terms in a database and replacing a content item in the message as disclosed in Kats with the identifying of sensitive terms in a message to be shared, including name, location and deadline information as taught in Copeland to facilitate in preventing the dissemination of sensitive data to unauthorized persons (See Copeland at paragraph [0071]).

only when the at least one notification message comprises the at least one flagged term and the local mobile OS is in a locked state, then perform at least the following: revise the at least one notification message by replacing the at least one flagged term with at least one placeholder term (Kats in Figure 32 Label 3284 discloses a lock screen capable application.  Kats at paragraphs [0197] – [0198] discloses running natural language processing on an intercepted message to identify words and terms and match those words and terms to terms in a database, and Kats at paragraph [0217] discloses the following:
…methods and systems 3800 for content modification of an incoming message via interception by a lock-screen capable application and processing thereof using the methods and systems described herein to append, adapt, and/or replace a content item associated with the intercepted message. In embodiments, a message that may be received by the recipient 3802 may be intercepted by a lock-screen capable application 3284 that may include or access functions such as natural language processing 3232 and the content association services 3228.

Additionally, Kats at paragraph [0224] discloses in part, “The services offered may be further customized through natural language processing of text portions of the intercepted message and may include suggestions for gifs, images, video, audio, text [i.e., placeholder term] and the like to be included with or integrated into the message and the like.  Examiner is of the position that the Kats reference at paragraph [0217] discloses a lock screen capable application and at paragraph [0224] discloses the services [i.e., lock screen capable application] may be further customized through natural language processing of text portions of the intercepted messages such as the replacement of content items in an intercepted message as disclosed in Kats at paragraph [0217] provided above or identifying the sensitive information as taught in Copeland at paragraphs [0068] or [0071] such that Kats as modified with Copeland reads on the claim limitation reciting… only when the at least one notification message comprises the at least one flagged term and the local mobile OS is in a locked state…Kats discloses a lock screen application intercepting and message and matching content from the message to content in a database, if there is not match, the content is not replaced, thus both condition are met.)

While Kats at paragraph [0198] discloses running natural language processing on terms of an intercepted message, and matching the extracted terms to terms in a database, Kats at paragraph [0217] discloses replacing a content item of a message and Kats at paragraph [0224] discloses suggesting text to be added to an intercepted message, Kats does not disclose:
the at least one placeholder term comprising dummy text.
However, Redich at paragraph [0094] teaches in part, “Further, the filter 102 (FIG. 1A) may include some encryption routine operating on the data object (plaintext) during the filtering. A simple encryption may include substituting "dummy" text or images for the security words and keeping a pointer to an encryption key document mapping the security words with the dummy words.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the method of content medication including natural language processing on an intercepted message to identify terms that match terms in a database, and replacing the content item of the intercepted message with text as disclosed in Kats with the substituting of “dummy text” for identified security words taught in Redich to facilitate in preventing the dissemination of secure information to unauthorized persons.

the revised at least one notification message comprising a portion of at least one notification message and the dummy text, and forward the revised at least one notification message to said push notification server for displaying of the revised at least one notification message on said display, otherwise forward the at least one notification message to said push notification server for displaying of the at least one notification message on display…(Kats at paragraph [0007] and [0104] cited above discloses a host computing system comprising a plurality of servers and a push notification sent from a server.  Further, Kats at paragraphs [0197] – [0198]] discloses applying NLP techniques on text messages to extract meaning from the body of the text, Kats at paragraph [0201] discloses matching keywords of a text message to database of content, and Kats at paragraph [0217] discloses in part, “using the methods and systems described herein to append, adapt, and/or replace a content item associated with the intercepted message.”  Lastly, Kats at Figure 31C and paragraph [0203] illustrates the disclosure of Kats outlined above, the term or keyword Benny is identified from a text message “Benny @8 pm?” and interactive information is provided appended to the message.  Examiner is of the position that Kats at paragraph [0217] illustrates that items or keywords identified in a message can also be replaced which would read on the claim limitation reciting, the revised at least one notification message comprising a portion of at least one notification message and the dummy text… the dummy text having been taught by Redich at paragraph [0094] as illustrated above.  Further, Kats at paragraph [0218] discloses displaying the modified message.  Kats at paragraph [0198] discloses in part, “In embodiments, the extracted information from the text may then be matched to a database of content…”  Examiner is of the position that Kats disclosing may illustrates that the extracted term may also not be matched to a database of content, in which case the original notification message would be displayed.)

Regarding independent claim 11, while independent claim 11, a method claim, and independent claim 1, a system claim, are directed towards different statutory categories, they are similar in scope.  Therefore, claim 11 is rejected under the same rationale as claim 1.

Regarding independent claim 16, while independent claim 16, a non-transitory computer readable medium claim, and independent claim 1, a system claim, are directed towards different statutory categories, they are similar in scope.  Therefore, claim 16 is rejected under the same rationale as claim 1.

Regarding dependent claim 23, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein said application server is configured to store the database of flagged terms (Kats at paragraph [0198] discloses in part, “By way of these examples, the NLP facility may be configured to extract the words, phrases, emojis, geo-location information and sensor-derived data from the text received at the messaging facility of the mobile device of User 2.  In embodiments, the extracted information from the text may then be matched to a database of content, such as a database stored in the memory unit 2414 of the computer system 2400 discussed earlier.”  Examiner is of the position that the cited portion of Kats above, discloses text being matched to a database of content, database of content reads on database of flagged terms.)

Regarding dependent claim 24, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein said application server is configured to otherwise forward the at least one notification message to said push notification server, the at least one notification message comprising an original unfiltered notification message (Kats at paragraph [0007] and [0104] cited above discloses a host computing system comprising a plurality of servers and a push notification sent from a server.  Kats at paragraph [0226] discloses the following:
In embodiments, a contact event handling platform is provided that intercepts messages originating on the sender computing device from messaging capabilities or applications operable on a sender's computing device, that processes intercepted messages with natural language processing and, based thereon, forwards the message with an appropriate media content structure, such as an SCCMC structure, based on the processing, and/or a result of the natural language processing. In embodiments, the contact event handling platform includes a lock-screen capable application that provides a unified messaging user interface for a recipient computing device, such as while the recipient computing mobile device is in lock-screen mode, while also delivering an adaptation of the intercepted message, such as based on the processing that is compatible with the other messaging applications to the targeted other messaging applications.

Examiner is of the position that Kats as cited above discloses forwarding in intercepted message and/or the result of the natural language processing which Examiner is interpreting as the adaptation of the intercepted message, thus the unfiltered message is also forwarded.)

Regarding dependent claim 25, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein said application server is configured to otherwise forward the at least one notification message to said push notification server using a notification service of the local mobile OS (Kats at paragraph [0007] and [0104] cited above discloses a host computing system comprising a plurality of servers and a push notification sent from a server.  Further, Kats at paragraph [0126] discloses in part, “A user may receive notifications via one or more push messages sent through the mobile operating system of the phone of the user.”)

Regarding dependent claim 26, all of the particulars of claims 1 and 25 have been addressed above.  Additionally, Kats discloses:
wherein the notification service comprises at least one of an Apple Push Notification Service or a Google Cloud Messaging Service (Kats at paragraphs [0103]-[0104] discloses in part, “t…he server may be a hosted on a cloud hosting service. Cloud hosting services may include Amazon Web Services™ (AWS), Microsoft Azure Infrastructure Services™, Google Cloud Platform™, CenturyLink Cloud™ (CLC), VMware vCloud Air™, IBM SoftLayer™ Rackspace™ and the like…At a third step 208, a dual push notification may be sent from the server to a second user. The dual push notification may be sent over a first network 220, a second network 222, or a first network 220 and a second network 222. First network 220 and second network 222 may be on separate infrastructures operated by different operators, such as an Amazon™ SMS infrastructure, a Google™ Cloud Messaging infrastructure…”)

Regarding dependent claim 27, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein said application server is configured to forward both the at least one notification message and the revised at least one notification message to said push notification server (Kats at paragraph [0226] discloses the following:
In embodiments, a contact event handling platform is provided that intercepts messages originating on the sender computing device from messaging capabilities or applications operable on a sender's computing device, that processes intercepted messages with natural language processing and, based thereon, forwards the message with an appropriate media content structure, such as an SCCMC structure, based on the processing, and/or a result of the natural language processing. In embodiments, the contact event handling platform includes a lock-screen capable application that provides a unified messaging user interface for a recipient computing device, such as while the recipient computing mobile device is in lock-screen mode, while also delivering an adaptation of the intercepted message, such as based on the processing that is compatible with the other messaging applications to the targeted other messaging applications.

Examiner is of the position that Kats in the section cited above discloses forwards the notification and the result of the natural language processing, i.e., adaptation of the intercepted message.  Additionally, Kats discloses sending compatible messages to a plurality of messaging applications.

Regarding dependent claim 28, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein said push notification server is configured to forward the at least one notification message subsequently to the revised at least one notification message to said push notification server (Kats at paragraph [0226] discloses forwarding a message and a result of natural language processing which as illustrated in the rejection of claim 27 above Examiner is interpreting as the message adaptation.  Further, Kats at paragraph [0007] discloses a plurality of servers for content management.  Therefore, Examiner is interpreting Kats as allowing for one server being able to forward the message disclosed in Kats at paragraph [0226] and one server conducting natural language processing and forwarding the result (i.e., subsequently to the revised at least one notification message.)

Regarding dependent claim 29, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein the revised at least one notification message comprising a portion of at least one notification message in line with the dummy text (Kats at paragraph [0007] and [0104] cited above discloses a host computing system comprising a plurality of servers and a push notification sent from a server.  Further, Kats at paragraphs [0197] – [0198] discloses applying NLP techniques on text messages to extract meaning from the body of the text, Kats at paragraph [0201] discloses matching keywords of a text message to database of content, and Kats at paragraph [0217] discloses in part, “using the methods and systems described herein to append, adapt, and/or replace a content item associated with the intercepted message.”  Lastly, Kats at Figure 31C and paragraph [0203] illustrates the disclosure of Kats outlined above, the term or keyword Benny is identified from a text message “Benny @8 pm?” and interactive information is provided appended to the message.  Examiner is of the position that Kats at paragraph [0217] illustrates that items or keywords identified in a message can also be replaced which would read on the claim limitation reciting, the revised at least one notification message comprising a portion of at least one notification message and the dummy text… the dummy text having been taught by Redich at paragraph [0094] as illustrated above.)

Regarding dependent claim 30, all of the particulars of claim 1 have been addressed above.  Additionally, Kats discloses:
wherein said application server comprises a notification provider module configured to generate the at least one notification message, and a filter module configured to receive the at least one notification message (Kats at paragraphs [0007]-[0010] discloses an application and host system for generating communicating and receiving SCCMC messages between client devices.  Further, Kats at paragraph [0116] discloses client server filtering.)

Regarding dependent claim 31, all of the particulars of claim 11 have been addressed above.  Additionally, claim 31 is rejected under the same rationale as claim 23.

Regarding dependent claim 32, all of the particulars of claim 11 have been addressed above.  Additionally, claim 32 is rejected under the same rationale as claim 24.

Regarding dependent claim 33, all of the particulars of claim 11 have been addressed above.  Additionally, claim 33 is rejected under the same rationale as claim 25.

Regarding dependent claim 34, all of the particulars of claim 11 have been addressed above.  Additionally, claim 34 is rejected under the same rationale as claim 27.

Regarding dependent claim 35, all of the particulars of claim 11 have been addressed above.  Additionally, claim 35 is rejected under the same rationale as claim 28.

Regarding dependent claim 36, all of the particulars of claim 16 have been addressed above.  Additionally, claim 36 is rejected under the same rationale as claim 23.

Regarding dependent claim 37, all of the particulars of claim 16 have been addressed above.  Additionally, claim 37 is rejected under the same rationale as claim 24.

Regarding dependent claim 38, all of the particulars of claim 16 have been addressed above.  Additionally, claim 38 is rejected under the same rationale as claim 25.

Regarding dependent claim 39, all of the particulars of claim 16 have been addressed above.  Additionally, claim 39 is rejected under the same rationale as claim 27.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,003,185
Claim 6 as it relates to messaging and server/mobile device commands relating to a locked state. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154